Day, Ch. J.
i. juBisDTco£°the peace! The only question presented is, whether the judgment of the Keokuk county justice of the peace is void for want of jurisdiction. Section 3507 of the Code provides that jurisdiction of justices of the peace does not embrace suits for the recovery of money against actual residents of any other county. The agreed statement upon which the cause was submitted shows that the plaintiff in this action at the time of the rendition of the judgment against him was an actual resident of Washington county, whilst the judgment against him was rendered in Keokuk county.
Appellant insists that, as the notice was duly served on Hamilton in Keokuk county, the justice upon the face-of the notice acquired jurisdiction, and that Hamilton should have appeared and pleaded the want of jurisdiction. But this construction would deprive a party of any practical benefit of the provision denying jurisdiction to justices of the peace inactions against residents of other counties. In many cases it wrnuld be cheaper to suffer judgment to go by default, than to travel *76to a remote part of the State to interpose the defense of a want of jurisdiction. It would be exceedingly inconvenient if a party traveling through the State may be sued in any township at which a railroad train stops long enough for service of notice to be made, and can only interpose the fact of want of jurisdiction by employing counsel to represent him or appearing personally.
In Boyer v. Moore, 42 Iowa, 544, it was held that, under section 3507 of the Code, a justice of the peace lacks jurisdiction over the subject-matter when the defendant is an actual resident of a county other than that in which the action is brought, and that appearance, even, does not confer jurisdiction. That case would seem to be decisive of the present one.
We think the court did not err in holding the judgment void.
Affirmed.